DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “theta-wave frequency band” and “gamma wave frequency band” and “neural oscillations” in lines 2, 4 and 5 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “wherein the first parameters are set to define the carrier waveform to correspond to the theta wave frequency band, while the second parameters are set to define the high-frequency waveform to correspond to the gamma wave frequency band, the method further comprising managing the nested stimulation waveform modulating the neural oscillations in the gamma wave frequency band in connection with at least one of sensory, motor, and cognitive events.” This recitation makes it unclear since the question is raised as to what is being modulated – is it the neural stimulation waveform or the gamma frequency oscillations and is there any step 
Claim 9 recites “wherein the nerve tissue of interest includes brain tissue of interest, and further comprising managing the nested stimulation waveform in connection with an event of interest through cross frequency coupling between theta and gamma waves associated with brain tissue of interest.” This recitation makes it unclear since it raises the question if there is any step of sensing of an event of interest that is being done before the managing of the nested stimulation waveform?
Claim 10 recites “ wherein the nerve tissue of interest includes brain tissue of interest, and wherein the brain tissue of interest comprises distributed neural modules located in separate regions of the brain, the method further comprising managing the nested stimulation waveform in connection withcross frequency coupling between neural oscillations associated with the distributed neural modules that exhibit long-distance communication over neural oscillations within at least one of delta, theta and alpha wave frequency bands. This recitation makes it unclear since it raises the question if there is any step of sensing cross frequency coupling between neural oscillations associated with the distributed neural modules that exhibit long-distance communication that is being done before the managing of the nested stimulation waveform?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 8-10, 12-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by De Ridder (U.S. Patent Application Publication Number : US 2006/0095088A1 hereinafter “ De Ridder”).
 Regarding claims 1, 5, 12, 16 and 19,  De Ridder teaches a system and a method to deliver nested stimulation to nerve tissue of interest, the system comprising:a lead having an array of stimulation electrodes ( e.g. Fig 1B), the lead configured to be implanted at a target position proximate to nerve tissue of interest; and an implantable medical device (IMD) coupled to the lead, the IMD including a processor and memory storing programmable instructions, the processor executing the programmable instructions to: set first parameters that define a carrier waveform;set second parameters that define a high frequency waveform, wherein the first and second parameters define at least one of an amplitude, burst to burst frequency, pulse frequency, pulse width, burst length and burst period for the plurality of pulse bursts and wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations (e.g. [0081],[0082]) associated with the nerve tissue of interest; operate a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform having a plurality of pulse bursts; and deliver the nested stimulation waveform through one or more electrodes to the nerve tissue of interest wherein the nerve tissue of interest includes at least one of brain tissue, spinal cord tissue and dorsal root ganglion tissue. (e.g. Fig 4A-B, [0081], [0082], [0084]-[0091] De 
 Regarding claims 2-4 and 13-15, De Ridder teaches  that the nerve tissue of interest includes brain tissue of interest (e.g. [0084]-[0091]) , and wherein the high frequency waveform corresponding to high-frequency physiologic neural oscillations associated with brain tissue of interest, and herein the pulse bursts including pulses having a frequency corresponding to the high frequency neural oscillations and the carrier waveform corresponds to low-frequency physiologic neural oscillations associated with the nerve tissue of interest  and wherein the pulse bursts are separated from one another with a burst to burst period that corresponds to a frequency of the low-frequency neural oscillations ( e.g. [0081], [0082]Fig.  4A-B).
Regarding claim 8-10 (as best understood) De Ridder teaches that it is well known to provide stimulation to the brain with a waveform that is a nested stimulation waveform with a carrier wave and a  high frequency waveform in the claimed theta and gamma frequency bands ( e.g. [0081], [0082],[[0084]-[[0091]) and further teaches detecting hyperactivity (i.e. an event ) in the neural tissue and providing the burst stimulation in response to the detecting (i.e. managing the nested stimulation waveform in connection with an event) .
 Regarding claims 11 and 20, De Ridder teaches that it is well known to provide stimulation to the brain with a waveform that is a nested stimulation waveform with a .
Claims 1, 3-6, 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by DiUbaldi (U.S. Patent Application Publication Number: US 2009/0093858A1, hereinafter “DiUbaldi”).
Regarding claims 1, 3, 5,  12,14 and 16, DiUbaldi teaches a system and a method to deliver nested stimulation to nerve tissue of interest, comprising:a lead having an array of stimulation electrodes, the lead configured to be implanted at a target position proximate to nerve tissue of interest; and an implantable medical device (IMD) coupled to the lead, the IMD including a processor and memory storing programmable instructions, the processor executing the programmable instructions (e.g. Fig 1)  to: set first parameters that define a carrier waveform( e.g. 108 Fig 2) that corresponds to low-frequency physiologic neural oscillations associated with the nerve tissue of interest( e.g. [0043]); set second parameters that define a high frequency waveform( e.g. 112 Fig 2), wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest ( e.g.0043]) and wherein the first and second 
 Regarding claims 4 and 15, DiUbaldi teaches that the pulse bursts are separated from one another with a burst to burst period that corresponds to a frequency of the low-frequency neural oscillations (e.g.  116, Fig 2).
 Regarding claim 13, DiUbaldi teaches that the high frequency waveform corresponding to high-frequency physiologic neural oscillations associated with the nerve tissue of interest, and herein the pulse bursts including pulses having a frequency corresponding to the high frequency physiologic neural oscillations (e.g. [0043]).
Regarding claims  6 and 17, DiUbaldi teaches that combining the carrier and high-frequency waveforms utilizing one of the following types of cross frequency coupling: power to power; phase to power; phase to phase; phase to frequency; power to frequency and frequency to frequency.( e.g. 116 Fig 2 as taught by is similar to Fig 4 of applicant's specifications).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 2, 8-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DiUbaldi (U.S. Patent Application Publication Number: US 2009/0093858A1, hereinafter “DiUbaldi”) in view of De Ridder (U.S. Patent Application Publication Number: US 2006/0095088A1 hereinafter “De Ridder”).
Regarding claim 2, DiUbaldi teaches the invention as claimed except for the nerve tissue of interest being the brain and wherein the high frequency waveform corresponding to high-frequency physiologic neural oscillations associated with brain, and herein the pulse bursts including pulses having a frequency corresponding to the high frequency neural oscillations. De Ridder teaches providing a nested stimulation to the brain where the wherein the high frequency waveform corresponding to high-frequency physiologic neural oscillations associated with brain, and herein the pulse bursts including pulses having a frequency corresponding to the high frequency neural oscillations ( e.g. [0081]). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of DiUbaldi and apply the stimulation to the brain with the relevant high frequency stimulation as taught by DeRidder in order to provide a more effective therapy and alter the neural activity of the brain.
Regarding claim 19, DiUbaldi teaches the invention as claimed except for the nerve tissue of interest being the brain. De Ridder teaches providing a nested stimulation to the brain where the wherein the high frequency waveform corresponding to high-frequency physiologic neural oscillations associated with brain, and herein the pulse bursts including pulses having a frequency corresponding to the high frequency 
Regarding claim 8-10 (as best understood) DiUbaldi teaches a first waveform that is a low frequency waveform and a second waveform that is a high frequency waveform and they teach that the two waveforms are combined to provide stimulation to a nerve tissue as discussed above, they do not specifically teach that the first waveform (i.e. the carrier waveform) has a frequency corresponding to a theta wave frequency band ( i.e. 4-8 Hz as per applicant’s originally filed Fig 3) and the second waveform corresponds to a gamma wave frequency band ( i.e. 32 -70 Hz as per applicant’s Fig 3). They also do not teach that the nervous tissue is the brain and that the method comprises managing the nested stimulation waveform in connection with an event. De Ridder teaches that it is well known to provide stimulation to the brain with a waveform that is a nested stimulation waveform with a carrier wave and a  high frequency waveform in the claimed theta and gamma frequency bands ( e.g. [0081], [0082],[[0084]-[[0091]) and further teaches detecting hyperactivity (i.e. an event ) in the neural tissue and providing the burst stimulation in response to the detecting (i.e. managing the nested stimulation waveform in connection with an event) . Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of DiUbaldi with the teaching of De Ridder and provide the stimulation to the brain by providing a nested stimulation in the claimed .
 Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DiUbaldi (U.S. Patent Application Publication Number: US 2009/0093858A1, hereinafter “DiUbaldi”) in view of Sluijter et al (U.S. Patent Number: US 5983141, hereinafter “Sluijter”).
Regarding claims 7 and 18, DiUbaldi teaches the invention as claimed except for the carrier and high-frequency waveforms being combined through phase to power cross frequency coupling, in which the phase of the carrier waveform modulates the power of the high-frequency waveform. Sluijter teaches providing a phase modulated waveform for stimulation of brain tissue ( e.g. Fig 4 shows a phase modulated waveform) and therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of DiUbaldi to combined the carrier and high-frequency waveforms through phase to power cross frequency coupling, in which the phase of the carrier waveform modulates the power of the high-frequency waveform to produce a phase to power coupled waveform similar to Fig 4 of Sluijter in order to provide the predictable results of providing an efficient stimulation protocol for altering the nervous tissue function safely.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DiUbaldi (U.S. Patent Application Publication Number: US 2009/0093858A1, hereinafter “DiUbaldi”) in view of De Ridder (U.S. Patent Application Publication Number: US 2006/0095088A1 hereinafter “De Ridder”) OR Fischell (U.S. Patent Application Publication Number: US 2014/0081348 A1, hereinafter “Fischell”).
Regarding claims 11 and 20, Diubaldi teaches the invention as acclaimed except for the lead including sensing electrodes, and the processor measuring intrinsic neural oscillations through the sensing electrodes and determining whether the nested stimulation waveform is achieving entrainment of the intrinsic neural oscillations; and adjusting at least one of the first and second parameters to maintain entrainment of the intrinsic neural oscillations. De Ridder teaches that it is well known to provide stimulation to the brain with a waveform that is a nested stimulation waveform with a carrier wave and a  high frequency waveform in the claimed theta and gamma frequency bands ( e.g. [0081], [0082],[[0084]-[[0091]) and further teaches detecting hyperactivity (i.e. an event ) in the neural tissue (e.g. Claim 9) and providing the burst stimulation in response to the detecting (i.e. adjusting at least one of the first and second parameters).  Fischell is another one of many teachings that teaches a system with for deep brain stimulation comprising a lead with electrodes that are used for sensing as well as stimulation and a detection subsystem and measuring instrinsic activity of the brain and adjusting the stimulation provided based on the sensed neural activity (e.g. Figs 1,2 and 10).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the teachings of DiUbaldi with the teachings of De Ridder OR Fischell and provide the stimulation to the brain and sense neural activity and adjust the adjusting at least one of the first and second parameters of stimulation by providing a nested stimulation in order to provide a safe and effective stimulation therapy to alter neural activity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



























Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 10076668 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a system and a method to deliver nested stimulation to nerve tissue of interest, the method comprising: setting first parameters that define a carrier waveform; setting second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest; operating a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform having a plurality of pulse bursts; and delivering the nested stimulation waveform through one or more electrodes to the nerve tissue of interest which is similar to the claims of  U.S. Patent No. US 10076668 B2  which are also directed to a system and a method of delivering nested stimulation to nerve tissue of interest comprising: setting first parameters that define a carrier waveform: setting . 
Additionally some of the dependent claims 2-11 and 13-20 of the current application are similar to the dependent claims of U.S. Patent No. US 10076668 B2.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 10780277 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a method of delivering nested stimulation to nerve tissue of interest, the method comprising: setting first parameters U.S. Patent No. US 10780277 B2 which are also directed to a method of  delivering nested stimulation to nerve tissue of interest to treat a neurological disorder, the method comprising: setting first parameters that define a carrier waveform, wherein the carrier waveform exhibits a waveform frequency of less than 1 Hz;  setting second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest;  operating a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform having a plurality of pulse bursts, wherein (1) each of the pulse bursts comprise a plurality of discrete pulses, (2) pulses within each burst are repeated according to a frequency parameter of the high frequency waveform, and (3) an amplitude of each discrete pulse within respective pulse bursts is controlled according to nesting of the high frequency waveform with the carrier waveform such that amplitude peaks of the corresponding plurality of discrete pulses vary within 

Additionally some of the dependent claims 2-11 of the current application are similar to the dependent claims of U.S. Patent No. US 10780277 B2.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10668288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a system and a method to deliver nested stimulation to nerve tissue of interest, the method comprising: setting first parameters that define a carrier waveform; setting second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest; operating a pulse generator to generate a nested stimulation waveform that combines the carrier waveform and high frequency waveform, the nested stimulation waveform having a plurality of pulse bursts; and delivering the nested stimulation waveform through one or more electrodes to the nerve tissue of interest which is similar to the claims of    which are also directed to a system and a method of delivering nested stimulation to nerve tissue of interest, the method comprising: setting one or more first parameters that define a carrier waveform;  setting one or more second parameters that define a high frequency waveform, wherein at least one of the carrier waveform and high frequency waveform are defined to correspond to physiologic neural oscillations associated with the nerve tissue of interest;  . 
Additionally some of the dependent claims 2-11 of the current application are similar to the dependent claims of U.S. Patent No. US 10668288 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792